Case 3:06-cr-00160-JBA Document 1292 Filed 09/17/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                            CRIMINAL NO.: 3:06-cr-00160-JBA
V.


AZIBO AQUART                                        SEPTEMBER 17, 2020

                             DEFENDANT'S STATUS UPDATE

          Because of a discovery dispute, a joint filing is not feasible. However, since our

joint conference call on July 17, 2020, the defense has taken the following actions:

     1.      We selected and set up various software programs for housing the file and

             sharing it remotely with team members who live throughout the country.

     2.      We selected and contracted with additional team members required by the

             Guidelines for the Appointment and Performance of Defense Counsel in

             Death Penalty Cases, Guideline 4.1 and 10.4, referenced by the Supreme

             Court as important guides for determining what is reasonable, i.e. what

             constitutes effective assistance of counsel. Rompilla v. Beard, 545 U.S. 374

             (2005). This is not to represent that the defense team is complete; rather, it

             is to inform the Court that the baseline defense personnel called for by the

             ABA Guidelines has been assembled. It is likely that additional members of




                                               1
Case 3:06-cr-00160-JBA Document 1292 Filed 09/17/20 Page 2 of 7




        the core defense team will be retained as becomes necessary, pending the

        continuing defense preparation for a new penalty phase.

   3.   We have obtained transcripts of Mr. Aquart's trial, Efrain Johnson's federal

        trial & Efrain Johnson's state trial. These transcripts comprise

        approximately 10,000 pages, exclusive of jury selection.

   4.   Counsel has continued to read the transcripts. Though progress has been

         made, no team member has completed review of Mr. Aquart's transcript or

         started on the Johnson transcripts.

   5.    Non-counsel team members have been reviewing transcripts that are

         relevant to their disciplines.

   6.    We have obtained trial counsel's file. That file is comprised of 31 banker's

         boxes. The defense is currently having it scanned, OCR'd and Bates

         stamped. This requires more time up front but will create efficiencies down

         the road.

   7.    We have maintained contact with our client through telephone calls.

   8.    We have consistently reached out to prison officials to schedule video

         conferences with our client. The first of those calls is scheduled to take

         place on September 25. We have been advised by BOP counsel that we




                                          2
Case 3:06-cr-00160-JBA Document 1292 Filed 09/17/20 Page 3 of 7




           will not be able to do this regularly due to "bandwidth issues" at the prison.

           Currently, video conferencing is available only on "a limited basis" and not in

           excess of two hours. We will continue to maintain contact with our client

           through telephone calls and with video conferences as the BOP permits.

Impediments:

    9.     Team members have not met with Mr. Aquart. We have been unable to visit

           with our client since the last status call. The USP at Terre Haute is not and

           has not been open for visitation since our appointment to this case. With the

           exception of lead counsel, no one on Mr. Aquart's team has even met Mr.

           Aquart in person.

    10.    The Government appeared poised at the last status conference to provide

           discovery expeditiously. However, no discovery has been provided by the

           government. On September 15, 2020 AUSA Markle reached out to Mr.

           Moraghan to inquire as to whether we had received the discovery through

           Mr. Aquart's appellate counsel. 1 Although, as noted above, the defense has

           received boxes from prior counsel, those boxes do not serve to comply with




1 Appellate counsel made it clear to current defense counsel that he received the trial counsels'
files, but received nothing from the Government.




                                                3
Case 3:06-cr-00160-JBA Document 1292 Filed 09/17/20 Page 4 of 7




          this Court's explicit discovery Order and AUSA Markle's willing assent to

          that Order. Telephonic Status Conference, N.T. 16-17, 7/17/20. 2 There are

          practical reasons why defense counsel cannot rely on prior counsel for

          discovery, particularly in a capital case. The trial discovery was transferred

          from the government to first trial counsel beginning approximately 15 years

          ago. When trial counsel concluded their work, the discovery (as part of the

          file as a whole) was transferred from first trial counsel to appellate counsel.

          Now it has been transferred from appellate counsel to current trial counsel.

          It would be reckless for counsel to presume that over this period of time and

          this number of hands on the file that the discovery remains complete and

          intact. In addition, the government has obligations to provide discovery from

          the date of the last sentencing through the present.

    11.    In a conversation today with Mr. Moraghan, AUSA Markle made the

          following suggestions:




2THE COURT: All right. And Mr. Markle said he would be happy to do that [provide
discovery], so we will put that in a formal order. Mr. Markle kindly expanded and said he
would expedite that discovery. So any problem with my issuing the order that you provide all
existing discovery on Mr. Aquart's case immediately?
MR. MARKLE: I don't think so, Your Honor. I just have to see how it's maintained and how
easily that's done. But, yes, we will do all that we can to make that discovery available.




                                              4
Case 3:06-cr-00160-JBA Document 1292 Filed 09/17/20 Page 5 of 7




           a. The discovery is available in his office for review by the defense;

           b. The defense contract with a copying company to bring a machine to

               AUSA Markle's office and copy everything;

            c. The Government can find a copying center to deliver AUSA Markle's

               boxes to for scanning, and then send the discovery to the defense.

   12.      It is the Government's obligation to provide discovery to the defense,

            consistent with the Court's Order and fundamental case law. The third

            option, as noted above, is clearly appropriate.

Deauthorization:

   13.      The defense is not prepared at this point to seek deauthorization. Until we

            are more sufficiently familiar with the record and have conducted a

            constitutionally satisfactory mitigation investigation, we are not able to

            effectively utilize that process. The government, of course, is free to do so if

            it deems that an appropriate exercise of its discretion. Justice Manual, 9-

            10.160 (A).

         Whereas, based on the above, it is the defense's request that this Court renew

its Discovery Order on the Government, and schedule a status conference for 90 days

from the receipt of the discovery.




                                               5
Case 3:06-cr-00160-JBA Document 1292 Filed 09/17/20 Page 6 of 7




                                   TH E DEFENDANT,
                                   AZIBO AQUART

                                   BY: /s/- - - - - - - -- - - -
                                      Monica Foster
                                      Indiana Federal Community Defender
                                      111 Monument Circle, Suite 3200
                                      Indianapolis, IN 46204
                                      317-383-3520
                                      Email: monica_foster@fd .org

                                 BY: /s/- - - - - - - - - - - -
                                       Marc Bookman
                                       Atlantic Center for Capital Representation
                                       1315 Walnut Street
                                       Suite 905
                                       Philadelphia, PA 19107
                                       215-732-2227
                                       Email: marcbookman 12@gmail.com



                                 BY:   O-e9\"\~
                                       DavldA. Moragn, Esq.
                                           Smith, Keefe, Moraghan & Waterfall
                                           257 Main Street, Fl. 2-2
                                           P.O . Box 1146
                                           Torrington, CT 06790
                                           (860) 482-7651
                                           Federal Bar No.: ct00054
                                           E-mail: dam@skmwlaw.com




                                       6
Case 3:06-cr-00160-JBA Document 1292 Filed 09/17/20 Page 7 of 7




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONN ECTICUT

UNITED STATES OF AMERICA                           CRIMINAL NO.: 3:06-cr-00160-JBA

V.


AZIBO AQUART                                       SEPTEMBER 17, 2020

                             CERTIFICATION OF SERVICE

        I hereby certify that on September 17, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice
of this filing will be sent by e-mail to all parties by operation of the Court's electronic
filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court's CM/ECF
System.


                                           BY: ~ 1 - \~
                                                 David A. M ~ E s q .
                                                 Smith, Keefe, Moraghan & Waterfall
                                                 257 Main Street, Fl. 2-2
                                                 P.O. Box 1146
                                                 Torrington, CT 06790
                                                 (860) 482-7651
                                                 Federal Bar No.: ct00054
                                                 E-mail: dam@skmwlaw.com




                                             7
